Case 20-11483-KHK        Doc 135     Filed 03/16/21 Entered 03/16/21 10:05:04          Desc Main
                                    Document      Page 1 of 4




                       THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

 In re:                                              )
                                                     ) Bankruptcy Case
 DAVID MICHAEL MARESCA,                              ) No. 20-11483-KHK
                                                     ) Chapter 7
          Debtor.                                    )

 CHAPTER 7 TRUSTEE’S RESPONSE TO THE DEBTOR’S AMENDED MOTION FOR
 RECONSIDERATION OF ORDER CONVERTING CHAPTER 11 CASE TO CHAPTER
 7 PURSUANT TO RULE 59(e) OR MOTION TO RECONVERT CHAPTER 7 CASE TO
              CHAPTER 11 PURSUANT TO 11 U.S.C. § 706(a), (b)

          Comes now, H. Jason Gold, the Chapter 7 Trustee (“Trustee”) in the above captioned

 matter and files this Response to the Debtor’s Amended Motion for Reconsideration of Order

 Converting Chapter 11 Case to Chapter 7 Pursuant to Rule 59(e) or Motion to Reconvert Chapter

 7 Case to Chapter 11 Pursuant to 11 U.S.C. § 706(a), (b) (“Motion to Reconsider”) (Doc No.

 114) and states to the Court as follows:

          1.    The standard for reconsideration is strict – a court may amend a judgment for

 three reasons: (i) to accommodate an intervening change in controlling law, (ii) to account for

 new evidence not available at trial, or (iii) to correct a clear error of law or prevent manifest

 injustice. See E.E.O.C. v. Lockheed Martin Corp., 116 F3d 110, 112 (4th Cir. 1997) citing

 Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993). None of the arguments raised in the

 Motion to Reconsider reach these high standards. There has been no change in controlling law,

 all evidence was available at trial even if the Debtor chose not to present certain evidence, and

 the conversion of this case not an injustice, much less a manifest injustice.          Similarly,

 reconversion (even if possible despite the plain language of § 706(a)) is not appropriate in this
 H. Jason Gold, Va. Bar No. 19117
 Dylan G. Trache, Va. Bar No. 45939
 NELSON MULLINS RILEY & SCARBOROUGH LLP
 101 Constitution Avenue, NW, Suite 900
 Washington, DC 20001
 (202) 689-2800
 Counsel to the Chapter 7 Trustee
Case 20-11483-KHK           Doc 135      Filed 03/16/21 Entered 03/16/21 10:05:04                   Desc Main
                                        Document      Page 2 of 4



 instance. The administration of this case by the Trustee, including the sale of the Property

 (hereafter defined) will result in the better outcome for creditors in this case. In addition, the

 Trustee joins and adopts the arguments raised by the Office of the United States Trustee in its

 Opposition to the Motion to Reconsider (Doc. No. 125) and provides this further response to

 advise the Court of the status of his preliminary investigation of the assets and liabilities of the

 Debtor.

        2.        The Debtor’s schedules reveal more than $1 million in general unsecured claims,

 including numerous sanctions awards and judgments entered by various courts. The largest

 judgment is in favor of the United States Trustee in an amount of not less than $220,500.00.

 These judgments and sanctions awards appear to relate to the non-lawyer Debtor’s ownership

 and operation of Synergy Law LLC.1

        3.        The Trustee has conducted a site inspection of the Debtor’s real property located

 at 13159 Lakehill Drive, Nokesville, Virginia 20181 (the “Property”).                    The Property has

 significant equity and may be liquidated to provide a meaningful distribution to creditors.

 However, the Trustee is concerned that the current condition of the Property and the Debtor’s

 continued possession thereof is detrimental to his sale and marketing efforts.

        4.        The Trustee is also in the process of investigating the operations of the other

 entities owned by the Debtor: Synergy Consulting, Synergy Attorney Services, Synergy Catering

 LLC, and Themis Law PLLC. While this investigation is ongoing, the Trustee is concerned that

 the continued operation of these entities exposes the Debtor’s estate to the risk of additional

 liability. For example, the Debtor revealed at the Section 341 meeting of creditors that he is

 paying himself $4,000.00 per month on a 1099 contract basis from the operations of Themis Law


 1
   The Debtor is a 90% owner of each of these entities. Synergy Law LLC is a debtor in a chapter 7 proceeding in
 the United States Bankruptcy Court for the District of Columbia.
                                                       2
Case 20-11483-KHK            Doc 135       Filed 03/16/21 Entered 03/16/21 10:05:04                     Desc Main
                                          Document      Page 3 of 4



 PLLC, but it appears that the Debtor may be more properly classified as an employee of Themis

 Law PLLC. In addition, Themis Law PLLC appears to have many of the same faults that led to

 the bankruptcy filing of Synergy Law LLC. Themis Law PLLC continues to employ a disbarred

 lawyer, Jeffrey Sherman as compliance officer. While the Debtor testified at the Section 341

 meeting that Mr. Sherman’s duties are limited to non-legal functions, the Trustee is concerned

 that some of Mr. Sherman’s activities might be considered the practice of law.

        5.        Finally, the Trustee has reviewed the Debtor’s exemptions and believes that many

 of the exemptions are not only improper but asserted in bad faith. For example, the Debtor has

 attempted to utilize the tools of the trade exemption in Va. Code Ann. § 34-26(7) to exempt

 assets that are completely unrelated to the legal services business that he operates such as: a king

 sleigh bed, a mahogany inlaid 7 drawer dresser, a mahogany inlaid armoire, mahogany inlaid

 sleigh bed brass claws, a massage chair, two ottomans, a Samsung fridge, a signature queen

 bed/headboard/frame, a small wine refrigerator glass door, a solid oak dining table with 6 chairs

 & leaf, stone benches, a Thomasville Coffee table, Thomasville wooden end tables, swivel bar

 stools and chairs, a TV cabinet, five televisions, a lat pull-down machine, a rowing machine,

 assorted weights, garden tools and a John Deer mower. The Trustee believes that no good faith

 basis exists to assert the tools of the trade exemption with respect to these items and will be filing

 an objection.2

         WHEREFORE, the Trustee respectfully requests that the Court deny the Motion to

 Reconsider and grant such other relief as is just and proper.




 2
   In addition, the Trustee will object to the Debtor objections under Va. Code Ann. § 34-26(2) as the Debtor has not
 provided evidence that such property has been “transferred from an ancestor to a descendant with the intention that
 it remain in the family.” In re Pullman, 317 B.R. 324, 326 (Bankr. E.D. Va. 2004).
                                                          3
Case 20-11483-KHK         Doc 135    Filed 03/16/21 Entered 03/16/21 10:05:04   Desc Main
                                    Document      Page 4 of 4



                                      Respectfully submitted,

                                      H. JASON GOLD, TRUSTEE

                                      By Counsel

 NELSON MULLINS RILEY & SCARBOROUGH LLP
 101 Constitution Avenue, NW / Suite 900
 Washington, DC 20001
 Tel: 202.689.2800
 Fax: 202.689.2860
 Email: jason.gold@nelsonmullins.com
        dylan.trache@nelsonmullins.com


 By:       /s/ Dylan G. Trache
           H. Jason Gold, Va. Bar No. 19117
           Dylan G. Trache, Va. Bar No. 45939

 Counsel to the Chapter 7 Trustee


                                     CERTIFICATE OF SERVICE

           HEREBY CERTIFY that on this 16th day of March 2021, the foregoing was served by
 first class mail, postage prepaid, to:

                               Office of the United States Trustee
                               1725 Duke Street, Suite 650
                               Alexandria, VA 22314

                               Steven H. Greenfeld
                               Cohen Baldinger & Greenfeld, LLC
                               2600 Tower Oaks Blvd.
                               Suite 290
                               Rockville, MD 20852

                               John D. Burns
                               The Burns Law Firm, LLC
                               6303 Ivy Lane
                               Suite 102
                               Greenbelt, MD 20770


                                                     /s/ Dylan G. Trache
                                                     Dylan G. Trache

                                                 4
 4844-4359-2928
